                 Case 1:19-cv-02154-TNM-DAR Document 47 Filed 03/06/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                        District
                                                  __________     of Columbia
                                                              District of __________


                THE CHEROKEE NATION                               )
                             Plaintiff                            )
                                v.                                )      Case No.   1:19-cv-02154-TNM
   THE DEPARTMENT OF THE INTERIOR, et. al.,                       )
                            Defendant                             )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiff The Cherokee Nation                                                                                        .


Date:          03/06/2020                                                                  Michael M. Frandina
                                                                                             Attorney’s signature


                                                                                       Michael M. Frandina, CO0085
                                                                                         Printed name and bar number
                                                                                      ASKMAN LAW FIRM LLC
                                                                                    1543 Champa Street, Suite 400
                                                                                         Denver, CO 80202

                                                                                                   Address

                                                                                        michael@askmanlaw.com
                                                                                               E-mail address

                                                                                              (720) 407-4331
                                                                                              Telephone number



                                                                                                FAX number


            Print                        Save As...                                                                    Reset
